Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

Response to Amendment

06/23/2021 have been fully considered but they are not persuasive. All rejections under 35 USC § 102 and 35 USC § 103 have additionally been maintained and are included below, along with a response to applicant’s arguments.
 
	Applicant argues that Cook fails to disclose the limitations concerning communicating a sleep signal to at least one retention device. Specifically, applicant argues that cook fails to disclose “electronically communicating a sleep signal to the at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices.” However, Cooks discloses a means for the head end unit to send a signal to the controller on each car to release the brakes. Col. 14 lines 18-38. Until a vent state is required, a stand-by state of the brakes is communicated to the brake system in order to ensure that proper air is built up in the system for the brake condition. Further Cook discloses an electronic signal sent to the brake system that maintains the required pressure throughout the system. For example, a set pressure of 85psig could be set for the system to maintain in which the brake pressure in the pneumatic system called the “lap” system i.e. a standby state is maintained at a desired pressure that is set by an engineer and maintained by an electronic head unit (Cook col. 14-15 lines 55-15, see also col. 13 lines 12-22).  

	Additionally applicant argues that Cook fails to disclose “receiving a control signal comprising information associated with changing the valve state of the at least one of the retention devices that is selected from the stand-by state.” However, Cooks discloses a means for the head end unit to send a signal to the controller on each car to release the brakes. Col. 14 lines 18-38. Until a vent state is required, a stand-by state of the brakes is communicated to the 

	Further, applicant argues that Cook in view of Brooks fails to disclose the limitation regarding “the control data includes a brake force prediction from a vehicle control system, the brake force prediction associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction” as operation of the brakes and not of the retention device. (Brooks 0090).  However Brooks discloses means for asynchronous brake settings of a train (Brooks [0052] [0302]) based on the time or location of the vehicle (Brooks [0050]). These changes can be set for the route prior to the start either automatically or manually (Brooks [0090]). Furthermore, the brake system of Brooks includes asynchronous 268 brake systems include the conduit and holding pressure able to be separately controlled (Brooks [0012]). When activating the brakes the electric control unit controls the valves to either open or close depending on if the brakes need to be applied or remain off for certain vehicles (Brooks [0280-0282]). This . 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1, 4, 6, 8, 10-11, 14, 16, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US Patent No. 5,722,736 hereinafter “Cook”).

	Regarding claim 1 Cook discloses:

	A method comprising: receiving control data associated with a control input for operating a brake system of a vehicle system (Cook col. 2 lines 48-67 wherein the vehicle brakes are electrically controlled pneumatic brakes) while the vehicle system is on is a route segment having an upward grade or a descending grade, (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades) the brake system including brake cylinders that receive air from a brake pipe to engage the brakes (Cook col. 2 lines 48-67 wherein the air brakes are controlled with a brake pipe) and that exhaust the air from the brake cylinders (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) out through retention devices to release the brakes; (Cook col. 9-10 lines 59-10 wherein the relay valve acts as a retention valve to release the brakes) selecting at least one of the retention devices of the brake system based on the control data; (Cook col. 9-10 lines 59-10 and col. 11 lines 1-21 wherein the relay valve acts as a retention valve to release air to the brakes, wherein the venting state of the relay valve is electronically controlled) electronically controlling a valve state of the at least one of the retention devices that is selected between (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) a vent state that allows the air in at least one of the brake cylinders to exhaust from the at least one of the brake cylinders through the at least one of the retention devices that is selected (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air)
and a hold state that prevents the air in the at least one of the brake cylinders to exhaust through the at least one of the retention devices; (Cook col. 9-10 lines 59-10 wherein the normally closed relay valve prevents air from going to the brake cylinders and instead vents at the relay exhaust valve) electronically communicating a sleep signal to the at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices; (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. and electronically activating a valve of the at least one of the retention devices based on reaching a brake pressure threshold value. (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).

	Regarding claim 4 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: receiving a (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) and enabling operation of a controller unit of the vehicle system based on the control signal and a predetermined duration for communication in response to receiving the control signal.  (Cook col. 13 lines 40-62 wherein the relay vale activates when below a threshold value until the pressure is satisfied i.e. the retention device is activated until a certain condition is met).

	Regarding claim 6 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein one or more vehicles in the vehicle system are selected for a braking event and associated with the at least one of the retention devices that is selected to prevent a runaway condition of the vehicle system on the grade.  (Cook col. 13 lines 40-62 

	Regarding claim 8 Cook discloses all of the limitations of claim 6 and further discloses:
	
	The method of claim 6, automatically controlling the at least one of the retention devices while approaching the upward grade or the descending grade based on the control data.  (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades)

	Regarding claim 10 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the at least one of the retention devices is selected based on air pressure (Cook col. 3 lines 23-48 wherein the brake system is controlled based on electronically sensed air pressure) for pneumatically moving the at least one of the retention devices from the vent state to the hold state. (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure).

	Regarding claim 11 Cook discloses:

	A brake control system comprising: a controller unit configured to receive vehicle control data associated with a control input for operating a brake system of a vehicle system (Cook col. 2 lines 48-67 wherein the vehicle brakes are electrically controlled pneumatic brakes) on a route segment having a grade; (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades) and retention devices configured to be coupled with brake cylinders of brakes onboard the vehicle system, (Cook col. 2 lines 48-67 wherein the air brakes are controlled with a brake pipe) the retention devices including valves coupled to exhausts of the brake cylinders to control exhaust released from the brake cylinders, (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) the retention devices including controllers configured to receive control signals for adjusting a state of the retention devices (Cook col. 9-10 lines 59-10 and col. 11 lines 1-21 wherein the relay valve acts as a retention valve to release air to the brakes, wherein the venting state of the relay valve is electronically controlled) and to control valve states of the valves of the retention devices (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) from a vent state that allows exhaust from the brake cylinders (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) to a hold state that prevents the exhaust from the brake cylinders to exit the retention devices, (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure) the controller unit configured to select at least one of the retention devices based on the vehicle control data and to electronically communicate at least one of the control signals to the at least one of the retention devices that is selected to change the valve state of the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the controller unit configured to electronically communicate a sleep signal to the at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices, the controller unit configured to electronically activate the valve of the at least one of the retention devices based on brake pressure reaching a brake pressure threshold value. (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).

	Regarding claim 14 Cook discloses all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the at least one of the retention devices includes a-the stand-by state and is configured to receive at least one of the control signals from the controller unit that includes information associated with awakening the at least one of the retention devices from the stand-by state (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required)  and, in response to receiving the at least one of the control signals, the at least one of the retention devices is configured to generate a predetermined duration for active communication and enable operation of the controller of the at least one of the retention devices based on the at least one of the control signals and the predetermined duration for active communication.  (Cook col. 13 lines 40-62 wherein the relay vale activates when below a threshold value until the pressure is satisfied i.e. the retention device is activated until a certain condition is met).
claim 16 Cook discloses all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the controller unit is configured to determine one or more vehicles of the vehicle system that are associated with a braking event and associated with the at least one of the retention devices to prevent a runaway condition of the vehicle system on the grade.  (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades).

	Regarding claim 19 Cook disclose all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the controller unit is configured to awaken the controller of the at least one of the retention devices to receive at least one of the control signals based on reaching (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) the brake pressure threshold value.  (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).

	Regarding claim 20 Cook discloses all of the limitations of claim 10 and further discloses:

The system of claim 11, wherein the at least one of the retention devices is configured to change from the vent state to the hold state based on pressure (Cook col. 3 lines 23-48 wherein the brake system is controlled based on electronically sensed air pressure) for pneumatically moving the valve of the at least one of the retention devices.  (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure).

	Regarding claim 22 Cook discloses:

	A method comprising: determining a grade on which a vehicle system is disposed; (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades) determining a weight of the vehicle system; (Cook col. 7 lines 18-34 wherein the weight of the cars are determined and recorded) 7  determining one or more of a first set of retention devices of a brake system in the vehicle system (Cook col. 9-10 lines 59-10 wherein the relay valve acts as a retention valve to release the brakes) to set to a hold state (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure) or a second set of the retention devices of the brake system to set to a vent state based on the grade and the weight that are determined, (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) the retention devices set to the hold state to prevent pressure in brake cylinders of the brake system from exhausting out of the brake system and prevent release of brakes coupled with the brake cylinders, (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the the retention devices set to the vent state to exhaust the pressure in the brake cylinders to exhaust out of the brake system and release the brakes coupled with the brake cylinders; (Cook col. 9-10 lines 59-10 wherein the normally closed relay valve prevents air from going to the brake cylinders and instead vents at the relay exhaust valve) automatically controlling the retention devices to maintain in the hold state, (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure) to maintain in the vent state, (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure) change to the hold state, or change to the vent state (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) by wirelessly communicating control signals to the retention devices in the first set, the retention devices in the second set, or the retention devices in the first set and in the second set (Cook col. 3 lines 23-48 wherein the electronic control is through wireless communication to the brake controllers) electronically communicating a sleep signal to at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices; (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) and electronically activating a valve of the at least one of the retention devices based on reaching a brake pressure threshold value. (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claims 1 and 11 as above, further in view of Bryan et al. (US Pre-Granted Publication No. US 2006/0192663 A1 hereinafter “Bryan”).

	Regarding claim 2 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: communicatively linking the at least one of the retention devices to a wireless vehicle network (Cook col. 3 lines 23-48 wherein the electronic control is through wireless communication to the brake controllers) comprising … coupled to a controller unit of the vehicle system; 2WAB/P/13192/US/ORG1 (552-0772US1) communicating first valve data from the controller unit of the vehicle system to the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the valve data comprising destination information that identifies the controller unit; (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly) 
and receiving second valve data in the controller unit from at least one of the self- identifying nodes (Bryan [0063]) in response to communicating the first valve data, the second valve data identifying the at least one of the retention devices that is selected.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly). communicating first valve data from the controller unit of the vehicle system to the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the valve data comprising destination information that identifies the controller unit; (Cook col. 3 lines 23-48 wherein the vehicle system is able to and receiving second valve data in the controller unit from …in response to communicating the first valve data, the second valve data identifying the at least one of the retention devices that is selected.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly). 

	Cook does not appear to disclose:

	self-identifying nodes

	However, in the same field of endeavor Bryan discloses:

	“self-identifying nodes” (Bryan [0063] wherein the nodes are self-identifying for the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Brooks and Hart because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]). 

	Regarding claim 12 Cook discloses all of the limitations of claim 11 and further discloses:

The system of claim 11, wherein the controller of the at least one of the retention devices is configured to communicatively link the at least one of the retention devices to a wireless vehicle network having (Cook col. 3 lines 23-48 wherein the electronic control is through wireless communication to the brake controllers)  … coupled to the controller unit, and the controller unit is configured to communicate valve data from the controller unit to the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the valve data comprising destination information that identifies the controller unit, (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly) the controller unit also configured to receive the valve data in the controller unit from at least one of the self-identifying nodes, the valve data identifying the at least one of the retention devices.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly).

	Cook does not appear to disclose:

	network having self-identifying nodes, or the self-identifying nodes

	However, in the same field of endeavor of vehicle controls Bryan discloses:

	“network having self-identifying nodes,” and “the self-identifying nodes” (Bryan [0063] wherein the nodes are self-identifying for the vehicle).


	
	Regarding claim 13 Cook in view of Bryan discloses all of the limitations of claim 12 and Brooks further discloses:

	The system of claim 12, wherein the controller unit is coupled to the wireless vehicle network, the controller unit configured receive the valve data in the controller unit from the at least one of the … wherein the valve data identifies the at least one of the retention devices.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly i.e. all vehicle control systems communicate with each other).
	
	Cook does not appear to disclose:

	the self-identifying nodes of the vehicle network,

	However, in the same field of endeavor of vehicles controls Bryan discloses:

	“the self-identifying nodes of the vehicle network,” (Bryan [0063] lines 1-17).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Brooks and Hart because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]). 

	Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook further in view of Brooks et al. (US Pre-Granted Publication No. US 2017/0232943 A1 hereinafter “Brooks”) 
	
	Regarding claim 5 Cook discloses all of the limitations of claim 1 and further discloses: 

	The method of claim 1, further comprising: determining an association of one or more vehicles in the vehicle system with the at least one of the retention devices that is selected; determining the control input for operating the at least one of the retention devices that is associated with the one or more vehicles; … (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly) 

	Cook does not appear to disclose:

	changing the valve state of the at least one of the retention devices that is selected based on the control input; and 3WAB/P/13192/US/ORG1 (552-0772US1) generating a representation of an association of the at least one of the retention devices that is selected with the one or more vehicles and the valve state of the at least one of the retention devices that is selected. 

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“changing the valve state of the at least one of the retention devices that is selected based on the control input; and generating a representation of an association of the at least one of the retention devices that is selected with the one or more vehicles and the valve state of the at least one of the retention devices that is selected.” (Brooks [0050] wherein changing the brake status is based on the valve state of the vehicle system [0280]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the representation of the at least one retention devices of Brooks with the brake system of Cook because one of ordinary skill would have been motivated to make this modification in order to provide a clear picture of the overall vehicle system in order to ensure that effective braking is taking place as required during the route (Brooks [0050]). 

	Regarding claim 7 Cook discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the control data includes a brake force prediction from a vehicle control system, the brake force prediction associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction.

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“wherein the control data includes a brake force prediction from a vehicle control system, the brake force prediction associated with at least one upcoming route segment (Brooks [0052] further in Brooks [0302] wherein handling parameters of an upcoming segment include determine a breaking condition for the vehicle system) and based on an external condition and a vehicle control factor, (Brooks [0050] wherein the vehicle is influenced by external factors such as a grade) and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction.”  (Brooks [0089] wherein the vehicle system can be asynchronously controlled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the representation of the at least one retention devices of Brooks with the brake system of Cook because one of ordinary skill would have been motivated to make this modification in order to provide a clear picture of the overall vehicle system in order to ensure that effective braking is taking place as required during the route by selectively actuating the individual vehicles for greater control (Brooks [0050] [0089]). 

Claims 3, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claims 1 and 11 as above, further in view of further still in view of Brooks et al. (US Pre-Granted Publication No. US 2017/0232943 A1 hereinafter “Brooks”).

	 Regarding claim 3 Cook in view of Bryan disclose all of the limitations of claim 2 but Cook does not appear to disclose:

	wherein the at least one of the retention devices that is selected is a first retention device of the retention devices, and wherein communicating the first valve data comprises: communicating third valve data from the first retention device to a second retention device of the retention devices; determining an intermediate self-identifying node of the self-identifying nodes; and communicating the third valve data to the intermediate self-identifying node.

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“wherein the at least one of the retention devices that is selected is a first retention device of the retention devices, and wherein communicating the first valve data comprises: communicating third valve data from the first retention device to a second retention device of the retention devices; (Brooks [0148] lines 1-32 wherein the office interprets the second valve data to be data from a separate, additional vehicle) determining an intermediate …; and communicating the third valve data to the intermediate ...”  Brooks [0275] lines 1-30 wherein the various braking conditions are related to the valve positions [0280])



	Additionally, Brooks and Cook do not appear to disclose 

	self-identifying node of the self-identifying nodes

	However, in the same field of endeavor of vehicle controls Bryan discloses:

	 “self-identifying node of the self-identifying nodes” (Bryan [0063] wherein the nodes are self-identifying for the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Brooks and Hart because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]).  

claim 15 Cook in view of Bryan discloses all of the limitations of claim 13 and Brooks further discloses:

	The system of claim 13, wherein the controller unit is configured to generate an association of one or more vehicles of the vehicle system with the at least one of the retention devices, examine control input for operating the at least one of the retention devices in the association, (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly)  

	Cook does not appear to disclose:

	change a status in the controller unit associated with the at least one of the retention devices based on the control input, and output a representation of the association of the at least one of the retention devices and the status

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“change a status in the controller unit associated with the at least one of the retention devices based on the control input, and output a representation of the association of the at least one of the retention devices and the status.”  (Brooks [0050] wherein changing the brake status is based on the valve state of the vehicle system [0280]).



	 Regarding claim 17 Cook discloses all of the limitations of claim 11 but does not appear to further disclose:

	wherein the vehicle control data includes a brake force prediction from a vehicle control system associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, the controller unit configured to predict a threshold number of … to activate based on the vehicle control data and to communicate at least one of the control signals to the at least one of the retention devices based on the brake force prediction.  

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	wherein the vehicle control data includes a brake force prediction from a vehicle control system associated with at least one upcoming route segment (Brooks [0052] further in Brooks [0302] wherein handling parameters of an upcoming segment include determine a breaking condition for the vehicle system) and based on an external condition and a vehicle control factor, (Brooks [0050] wherein the vehicle is influenced by external factors such as a grade)  the controller unit configured to predict a threshold number of self-identifying nodes to activate based on the vehicle control data and to communicate at least one of the control signals to the at least one of the retention devices based on the brake force prediction.  (Brooks [0089] wherein the vehicle system can be asynchronously controlled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the representation of the at least one retention devices of Brooks with the brake system of Cook because one of ordinary skill would have been motivated to make this modification in order to provide a clear picture of the overall vehicle system in order to ensure that effective braking is taking place as required during the route by selectively actuating the individual vehicles for greater control (Brooks [0050] [0089]).

	Additionally Cook and Brooks do not appear to disclose:

	self-identifying nodes

	However, in the same field of endeavor of vehicle controls Bryan discloses:

	“self-identifying nodes” (“Next, FIG. 3 illustrates an exemplary CAN bus interconnection layout 300 comprising four smart modules. Each of the smart modules has a unique identification within the CAN bus interconnection layout 300, and each of the smart modules includes internal DIP switches that are used to set a smart module identification number and enable CAN bus termination resistors as needed within the CAN bus interconnection layout 300. For instance, the smart module 305 includes internal DIP switch settings 310 that may be set so that the smart module 305 is configured as smart module #0. Likewise the smart module 315 may be configured as smart module #1 using the DIP switch settings 320, the smart module 325 may be configured as smart module #2 using DIP switch settings 330, and the smart module 335 may be configured as smart module #3 using DIP switch settings 340. The smart modules may also be self-identifying on the network, if desired.” Bryan [0063] lines 1-17).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Cook and Brooks because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]). 

	Regarding claim 18 Cook in view of Bryan further in view of Brooks discloses all of the limitations of claim 17 and further discloses:

	The system of claim 17, wherein the controller unit is configured to automatically control the at least one of the retention devices while approaching the grade based on the vehicle control data. (“In one embodiment, tractive efforts (e.g., power output, horsepower, speed, and the like) and/or braking efforts of the vehicle system 100 may be controlled to drive the vehicle system 100 along the route 102 from an origin location to a destination location. The tractive and/or braking efforts may be automatically controlled such that the tractive and/or braking efforts provided by the vehicles 104, 106 without operator intervention involved in changing these efforts. Alternatively or additionally, the vehicle system 100 may provide prompts and notices to an operator that direct the operator how to manually control the efforts of the vehicle system 100. For example, the system 100 may provide prompts to an operator to instruct the operator of which operational settings to use at a current time and/or which settings to use at upcoming times when the system 100 arrives at one or more upcoming locations. The operational settings (e.g., settings that control tractive effort, braking effort, etc.) of the propulsion-generating vehicles and/or non-propulsion-generating vehicles may be referred to herein as operational parameters.” Brooks [0050] lines 1-20).

	Claims 9 and 21 has been cancelled and therefore was not examined on its merits. 

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664